Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 7, 10-12, 13 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ERICSSON: "Discussion on AMF Overload Control procedure", 3GPP DRAFT; R3-183239_OVERLOAD_ST ART _NSSAI, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE, vol. RAN WG3, no. Busan, South Korea; 20180521 - 20180525 20 May 2018 (2018-05-20), XP051445719 herein D1.
Claim 1, D1 discloses an overload control method, comprising: receiving, by an access network device, indication information from an access and mobility management network element, wherein the indication information is used to indicate that the access and mobility management network element is overloaded (see section 1); and 
when a first terminal is in a radio resource control (RRC) connected mode or an RRC inactive mode (see page 2 lines 14-17), triggering, by the access network device (see page 2 lines 4-5); or 
when the first terminal is in the RRC connected mode, triggering, by the access network device based on the indication information and characteristic information of the first terminal, setting the first terminal to be in the RRC inactive mode (see page 2 lines 12-13).

Claim 4, D1 discloses the overload control method according to claim 1, wherein the indication information is further used to instruct to trigger setting, to be in the RRC idle mode, a terminal whose characteristic information meets the first preset condition (see Section 2).

Claim 5, D1 discloses the overload control method according to claim 1, wherein triggering setting the first terminal to be in an RRC inactive mode comprises: when the characteristic information of the first terminal meets a second preset condition, triggering, by the access network device based on the indication information, setting the first terminal to be in the RRC inactive mode (page 2 lines 12-13), wherein the second preset condition comprises at least one of the following: a moving rate of the first terminal is less than a first preset threshold; a frequency with which the first terminal receives or sends data is greater than a second preset threshold; a frequency with which the first terminal switches between the RRC connected mode and the RRC inactive mode is greater than a third preset threshold; a frequency with which the first terminal is handed over between cells is less than a fourth preset threshold; a frequency (see Section 3).

Claim 6, D1 discloses the overload control method according to claim 1, wherein the indication information is further used to instruct to trigger setting, to be in the RRC inactive mode, a terminal whose characteristic information meets the second preset condition (see sections 1 and 3).

Claim 7, as analyzed with respect to the limitations as discussed in claim 1. 
Claim 10, as analyzed with respect to the limitations as discussed in claim 4. 
Claim 11, as analyzed with respect to the limitations as discussed in claim 5.
Claim 12, as analyzed with respect to the limitations as discussed in claim 6.

Claim 13, as analyzed with respect to the limitations as discussed in claim 1.
Claim 16, as analyzed with respect to the limitations as discussed in claim 4.
Claim 17, as analyzed with respect to the limitations as discussed in claim 5.
Claim 18, as analyzed with respect to the limitations as discussed in claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 8, 9, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of EP 2 765 823 A2 herein D2.
Claim 2, D1 discloses the overload control method according to claim 1. 
D1 may not explicitly disclose wherein the characteristic information of the first terminal comprises at least one of a moving rate of the first terminal, a frequency with which the first terminal receives or sends data, a frequency with which the first terminal switches between the RRC connected mode and the RRC inactive mode, a frequency 
D2 discloses wherein the characteristic information of the first terminal comprises at least one of a moving rate of the first terminal, a frequency with which the first terminal receives or sends data, a frequency with which the first terminal switches between the RRC connected mode and the RRC inactive mode, a frequency with which the first terminal is handed over between cells, a frequency with which the first terminal initiates a radio access network notification area (RNA) update, a moving track of the first terminal, or a moving range of the first terminal (0053-0056). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to setting of terminals in idle mode as taught by D2 so as to Therefore, there is a need for a study on a connection control method that reduces the overload, and, simultaneously, secures QoS of the UEs which have had their connection blocked (0003).

Claim 3, D1 discloses the overload control method according to claim 1, wherein triggering setting the first terminal to be in an RRC idle mode comprises: 
D1 may not explicitly disclose when the characteristic information of the first terminal meets a first preset condition, triggering, by the access network device based on the indication information, setting the first terminal to be in the RRC idle mode wherein the first preset condition comprises at least one of the following: a moving rate of the first terminal is greater than or equal to a first preset threshold; a frequency with 
D2 discloses when the characteristic information of the first terminal meets a first preset condition, triggering, by the access network device based on the indication information, setting the first terminal to be in the RRC idle mode wherein the first preset condition comprises at least one of the following: a moving rate of the first terminal is greater than or equal to a first preset threshold; a frequency with which the first terminal receives or sends data is less than or equal to a second preset threshold; a frequency with which the first terminal switches between the RRC connected mode and the RRC inactive mode is less than or equal to a third preset threshold; a frequency with which the first terminal is handed over between cells is greater than or equal to a fourth preset threshold; a frequency with which the first terminal initiates an RNA update is greater than or equal to a fifth preset threshold; a moving track of the first terminal is not a preset moving track; or a moving range of the first terminal is greater than or equal to a preset range (0053-0056). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to setting of terminals in idle mode as taught by D2 so as to Therefore, there is a need for a study (0003).

Claim 8, as analyzed with respect to the limitations as discussed in claim 2.
Claim 9, as analyzed with respect to the limitations as discussed in claim 3. 
Claim 14, as analyzed with respect to the limitations as discussed in claim 2.
Claim 15, as analyzed with respect to the limitations as discussed in claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170311278 A1 discussed mobility signaling with respect to overloaded MME/AMF and RRC connection status.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277. The examiner can normally be reached M-F 9:30 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Mehmood B. Khan/           Primary Examiner, Art Unit 2468